Processioners only have jurisdiction and authority to ascertain and mark anew old lines which have previously been designated on the surface of the earth. They cannot set up a line otherwise. They cannot set up a line merely shown in a deed or plat, or a compromise line not designated on the earth's surface. Accordingly, a line sought to be set up by processioners either from deeds or plats, or both, or partially from a deed or plat or both, and partially by arbitrary selection of arbitrary and unmarked lines, corners and termini, was unauthorized. The verdict of the jury upholding the line set up by the processioners was without evidence to support it, and the court erred in overruling the protestant's motion for a new trial. See Smith v. Clemons, 71 Ga. App. 589 (31 S.E.2d 621), and cit. It is not necessary to pass on the other questions raised.
Judgment reversed. Parker, J., concurs. Sutton, C. J.,concurs specially.
                        DECIDED JANUARY 28, 1948.